DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I and the species of a fragment of the Fc portion of antibodies” is acknowledged. Election was made without traverse in the reply filed on December 13, 2021.
Claims 1-16 are pending.  Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-6 are examined upon their merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a national stage entry of PCT/US2018/025827 filed on April 3, 2018, which claims the benefit of US Provisional Application No. 62/480,717 filed on April 3, 2017.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/480,717 filed on April 3, 2017, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is no written support for the G3 peptide (claim 5) and the Pep33 peptide (claim5).  Therefore, Claims 1-4 and 6 have an earliest effective filing date of April 3, 2017, claim 5 has an earliest effective filing date of the PCT application, April 3, 2018, which provides the first mention of these claimed elements.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 2, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  The claim recites abbreviations that are not spelled out in their first appearance in the claim (“G3” and “Pep33”).  Appropriate correction is required.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is vague and indefinite in so far as it employs the terms “Pep33” and “G3” as limitations. These term have alternate meanings within the art, and without a reference to a precise amino acid sequence identified by a proper SEQ ID NO: one cannot determine the metes and bounds of “Pep33” and “G3”. Moreover, because the instant specification does not identify that property or combination of properties which is unique to and, therefore, definitive of a “Pep33” and “G3”, an artisan cannot determine if a compound of the same name would then be included or excluded from the claimed subject matter by the presence of this limitation.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant has possession of and what Applicant is claiming. Claims 1-4 and 6 recite: “a bi-functional particle core that has at least two different surface chemistries” or “a janus particle”; “a targeting ligand conjugated to one of the surface chemistries of the bi-functional particle core” wherein “the targeting ligand is selected from the group consisting of a protein, a peptide, an aptamer, and fragments thereof”; and “an immune-activating ligand conjugated to another of the surface chemistries of the bi-functional particle core”, wherein “the immune-activating ligand is selected from the group consisting of a fragment of the Fc portion of antibodies”.  While Claim 5, recites G3 peptide and Pep33, but because the scope of these elements is not clear (see rejection above) Claim 5 is included in the rejection.  The claims do not require that the “particle” or “ligand(s)” possess any particular structure or other distinguishing feature.  

The targeting ligand can be any molecule within whole genera of molecules consisting of proteins,  peptides, and oligomer aptamers.  The only factor present in the claims is a recitation of requisite activity (ex. the targeting ligand has the ability to specifically bind to a desired cell or tissue type in a patient's body, claim 6), but there is not even identification of any particular portion of a structure that must be conserved for said activity. 
Regarding the immune-activating ligand, Applicant has elected “a fragment of the Fc portion of antibodies” (plural), which reads upon the Fc region of any one or more antibody. Thus, the claims are drawn to a genus of antibody fragments.  
  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163(II)(3)(a)( i)(A), reduction to drawings MPEP 2163(II)(3)(a) (i)(B), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus MPEP 2163(II)(3)(a) (i)(C). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The specification has actually reduced to practice one embodiment each of janus particle, targeting ligand and immune-activating ligand - namely, a streptavidin-modified gold nanoparticle (see Figure 2A); G3-biotin as the targeting ligand; and, Pep33 as the immune-
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, or representative number of species, the specification does not provide adequate written description of the claimed genus.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the synthetic particle antibody composition G3-AuNP-Pep33, does not reasonably provide enablement for any synthetic particle antibody composition comprising any other bi-functional particle, targeting ligand or immune-activating ligand.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure would require undue experimentation include:
A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
 In re Wands, 8 USPQ2d, 1400 (CAFC 1988) and MPEP 2164.01.
	With respect to claim breadth, the standard under 35 U.S.C. §112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. In addition, when analyzing the scope of enablement, the claims are analyzed with respect to the teachings of the specification and are to be “given their broadest reasonable interpretation consistent with the specification.”  See MPEP 2111 [R-5]; Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005); and In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 51 (CCPA 1969). 
As such, the broadest reasonable interpretation of the claim is an invention that comprises any bi-functional core particle, any targeting ligand and any immune-activating ligand.  The disclosure has actually reduced to practice one embodiment that fits the language of the claims, G3-AuNP-Pep33 (Example 3, pages 57 and 60). A skilled artisan would have to perform undue further experimentation in order to demonstrate the ability to make and/or use the invention, commensurate in scope with the breadth of the claims, with a reasonable expectation of success. Therefore, Claims 1-6 are rejected under 35 U.S.C. 112, first paragraph, for failing to meet the enablement requirement.
	
Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649